DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election of Group I, claims 1-4, in the reply filed on 08/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2022.
In the amendments filed on 08/31/2022, claims 1-2 and 4-6 are pending, claims 1-2 are amended, claim 3 is canceled, claim 5 is withdrawn, and claim 6 is new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (JP 2004-131610 A, machine translation in English used for citation) in view of Kaji et al. (JP 2009-073862 A, machine translation in English used for citation).
Regarding claim 1, Tanaka teaches a sealing resin composition comprising an epoxy resin [0015] that is a polyfunctional type epoxy resin represented by the following general formula [0024] 
    PNG
    media_image1.png
    355
    500
    media_image1.png
    Greyscale
, wherein R1 to R4 represents a hydrogen atom, and n represents an integer of 0 or 1 [0025, 0040], which reads on an epoxy resin composition, comprising (A) an epoxy resin including a compound represented by the Formula (I) wherein, in the Formula (I), R represents a hydrogen atom, and n represents an integer from 0 to 1 as claimed. Tanaka teaches that the sealing resin composition further comprises a resin [0015] that is a naphthalenediol aralkyl resin represented by the following general formula [0026] 
    PNG
    media_image2.png
    98
    452
    media_image2.png
    Greyscale
, where in the formula, n is an integer of 1 or more [0027], wherein the resin has a hydroxyl equivalent of 105 [0040], which reads on the epoxy resin composition, further comprising (B) an phenol resin including a compound represented by the Formula (II), wherein, in the Formula (II), R1 represents a hydrogen atom, and each R1 may be the same as another R1, and n represents an integer within from 0 to 10 as claimed. This is because when Tanaka’s n in Tanaka’s formula is 1, the hydroxyl equivalent of Tanaka’s naphthalenediol aralkyl resin is ( 12.011 g/mol * (10+(1+6+1+10)*1) + 15.999 g/mol * (2+2*1) + 1.00784 g/mol * (2+5+(2+4+2+4+2)*1+1) ) / (2 eq/mol + 2 eq/mol * 1) = 105.6191 g/eq. When Tanaka’s n in Tanaka’s formula is 11, the hydroxyl equivalent of Tanaka’s naphthalenediol aralkyl resin is ( 12.011 g/mol * (10+(1+6+1+10)*11) + 15.999 g/mol * (2+2*11) + 1.00784 g/mol * (2+5+(2+4+2+4+2)*11+1) ) / (2 eq/mol + 2 eq/mol * 11) = 126.8973 g/eq. Since Tanaka teaches that the naphthalenediol aralkyl resin [0026] has a hydroxyl equivalent of 105 [0040], Tanaka’s n must be an integer within from 1 to 11. Tanaka teaches that the sealing resin composition further comprises a naphthol aralkyl resin [0015], and that the blend ratio of the naphthalenediol aralkyl resin and the naphthol aralkyl resin is in the range of 20:80-70:30 [0028].
Tanaka does not teach that the epoxy resin composition further comprises (C) a dihydroxynaphthalene compound including a compound represented by the Formula (III) wherein, in the Formula (III), R1 represents a hydrogen atom, an alkyl group having from 1 to 6 carbon atoms, or an alkoxy group having 1 or 2 carbon atoms, wherein a content of a total amount of the compound represented by Formula (II) with respect to a total amount of the compound represented by Formula (III) and the compound represented by Formula (III) is from 10% by mass to 55% by mass. However, Kaji teaches a curing agent that is 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol that is present in a curing agent component comprising 2% by weight or more of a bifunctional phenol compound that is the 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol [0025], wherein the curing agent component optionally further comprises a second curing agent [0025] that is a novolac [0024], wherein the curing agent is present in an epoxy resin composition further comprising an epoxy resin [0011], wherein the epoxy resin optionally comprises a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0022]. Tanaka and Kaji are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising (A) an epoxy resin optionally including a compound represented by the Formula (I) and (B) a phenol compound derived from a dihydroxynaphthalene. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kaji’s curing agent that is 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol to substitute for a fraction of Tanaka’s naphthalenediol aralkyl resin and naphthol aralkyl resin, and to optimize the amount of Kaji’s curing agent to be from 10% to 55% by weight of the total weight of Kaji’s curing agent and Tanaka’s naphthalenediol aralkyl resin, which would read on the epoxy resin composition further comprising C) a dihydroxynaphthalene compound including a compound represented by the Formula (III) wherein, in the Formula (III), R1 represents a hydrogen atom, wherein a content of a total amount of the compound represented by Formula (II) with respect to a total amount of the compound represented by Formula (III) and the compound represented by Formula (III) is from 10% by mass to 55% by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties and/or curability of Tanaka’s sealing resin composition because Kaji teaches that the curing agent that is 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol is beneficial for being useful as a curing agent in a curing agent component in an amount that is 2% by weight or more [0025], that the 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol is beneficial for being useful in a mixture with a second curing agent [0025] that is optionally a novolac [0024], that the resulting curing agent component is beneficial for being useful in an epoxy resin composition further comprising an epoxy resin [0011] that optionally comprises a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0022], and because Tanaka teaches that the naphthalenediol aralkyl resin and the naphthol aralkyl resin are a curing agent that is capable of reacting with the epoxy group of the epoxy resin [0026] that is represented by a formula [0024] that reads on a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0025, 0040], that the blend ratio of the naphthalenediol aralkyl resin and the naphthol aralkyl resin is in the range of 20:80-70:30 [0028], that if the proportion of the naphthalenediol aralkyl resin is less than the above range, the glass transition temperature of the obtained cured product becomes low, and dimensional stability decreases [0028], and that if the proportion of the naphthalenediol aralkyl resin is larger than the above range, the moisture absorption amount increases, and the moisture resistance reliability and the reflow resistance decrease [0028], which means that the amount of Kaji’s curing agent in % by weight of the total weight of Kaji’s curing agent and Tanaka’s naphthalenediol aralkyl resin would have affected the curability, dimensional stability, moisture absorption amount, moisture resistance reliability, and/or reflow resistance of Tanaka’s sealing resin composition, and/or the glass transition temperature of a cured product of Tanaka’s sealing resin composition, which means that optimizing the amount would have been beneficial for optimizing the curability, dimensional stability, moisture resistance reliability, and/or reflow resistance of Tanaka’s sealing resin composition, for minimizing the moisture absorption amount of Tanaka’s sealing resin composition, and/or for optimizing the glass transition temperature of a cured product of Tanaka’s sealing resin composition.
Regarding claim 2, Tanaka teaches that the sealing resin composition comprises a resin [0015] that is a naphthalenediol aralkyl resin represented by the following general formula [0026] 
    PNG
    media_image2.png
    98
    452
    media_image2.png
    Greyscale
, where in the formula, n is an integer of 1 or more [0027], wherein the resin has a hydroxyl equivalent of 105 [0040], which reads on whereon the compound represented by Formula (II) includes a phenol resin represented by the Formula (IV) wherein, in Formula (IV), R1 represents a hydrogen atom, and n represents an integer within from 0 to 10 as claimed.
Regarding claim 6, Tanaka does not teach wherein a content of a total amount of the compound represented by Formula (III) with respect to a total amount of the compound represented by Formula (II) and the compound represented by Formula (III) is from 20% by mass to 50% by mass. However, Kaji teaches a curing agent that is 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol that is present in a curing agent component comprising 2% by weight or more of a bifunctional phenol compound that is the 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol [0025], wherein the curing agent component optionally further comprises a second curing agent [0025] that is a novolac [0024], wherein the curing agent is present in an epoxy resin composition further comprising an epoxy resin [0011], wherein the epoxy resin optionally comprises a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0022]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kaji’s curing agent that is 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol to substitute for a fraction of Tanaka’s naphthalenediol aralkyl resin and naphthol aralkyl resin, and to optimize the amount of Kaji’s curing agent to be from 20% to 50% by weight of the total weight of Kaji’s curing agent and Tanaka’s naphthalenediol aralkyl resin, which would read on wherein a content of a total amount of the compound represented by Formula (III) with respect to a total amount of the compound represented by Formula (II) and the compound represented by Formula (III) is from 20% by mass to 50% by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties and/or curability of Tanaka’s sealing resin composition because Kaji teaches that the curing agent that is 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol is beneficial for being useful as a curing agent in a curing agent component in an amount that is 2% by weight or more [0025], that the 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol is beneficial for being useful in a mixture with a second curing agent [0025] that is optionally a novolac [0024], that the resulting curing agent component is beneficial for being useful in an epoxy resin composition further comprising an epoxy resin [0011] that optionally comprises a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0022], and because Tanaka teaches that the naphthalenediol aralkyl resin and the naphthol aralkyl resin are a curing agent that is capable of reacting with the epoxy group of the epoxy resin [0026] that is represented by a formula [0024] that reads on a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0025, 0040], that the blend ratio of the naphthalenediol aralkyl resin and the naphthol aralkyl resin is in the range of 20:80-70:30 [0028], that if the proportion of the naphthalenediol aralkyl resin is less than the above range, the glass transition temperature of the obtained cured product becomes low, and dimensional stability decreases [0028], and that if the proportion of the naphthalenediol aralkyl resin is larger than the above range, the moisture absorption amount increases, and the moisture resistance reliability and the reflow resistance decrease [0028], which means that the amount of Kaji’s curing agent in % by weight of the total weight of Kaji’s curing agent and Tanaka’s naphthalenediol aralkyl resin would have affected the curability, dimensional stability, moisture absorption amount, moisture resistance reliability, and/or reflow resistance of Tanaka’s sealing resin composition, and/or the glass transition temperature of a cured product of Tanaka’s sealing resin composition, which means that optimizing the amount would have been beneficial for optimizing the curability, dimensional stability, moisture resistance reliability, and/or reflow resistance of Tanaka’s sealing resin composition, for minimizing the moisture absorption amount of Tanaka’s sealing resin composition, and/or for optimizing the glass transition temperature of a cured product of Tanaka’s sealing resin composition.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (JP 2004-131610 A, machine translation in English used for citation) in view of Kaji et al. (JP 2009-073862 A, machine translation in English used for citation) as applied to claim 1, and further in view of Yagihashi et al. (JP 2009-108301 A, machine translation in English used for citation).
Regarding claim 4, Tanaka in view of Kaji renders obvious the epoxy resin composition according to claim 1 as explained above.
Tanaka does not teach that the epoxy resin composition further comprises an antioxidant. However, Yagihashi teaches a hindered amine antioxidant that is present in a sealing epoxy resin composition [0008] further comprising an epoxy resin and a curing agent [0009], wherein the epoxy resin is optionally a triphenylmethane type epoxy resin [0020], wherein the curing agent is optionally an aralkyl type phenol resin [0015]. Tanaka and Yagihashi are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising an epoxy resin optionally including a compound represented by the Formula (1), and optionally a phenol resin that is an aralkyl type phenol resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yagihashi’s hindered amine antioxidant to modify Tanaka’s sealing resin composition, which would read on the epoxy resin composition according to claim 1, further comprising an antioxidant as claimed. One of ordinary skill in the art would have been motivated to do so because Yagihashi teaches that the hindered amine antioxidant [0008] is beneficial for obtaining an epoxy resin composition for sealing that is excellent in reliability such as high temperature standing characteristics without impairing flame retardancy, moldability, and curability when it is present in [0068] a sealing epoxy resin composition [0008] further comprising an epoxy resin and a curing agent [0009], wherein the epoxy resin is optionally a triphenylmethane type epoxy resin [0020], wherein the curing agent is optionally an aralkyl type phenol resin [0015], which is substantially similar in composition and use to Tanaka’s sealing resin composition, and which would have been desirable for Tanaka’s sealing resin composition because Tanaka teaches that the sealing resin composition has excellent flame retardancy [0018], has moldability [0030], cab be cured [0021, 0022], has heat resistance [0030], has high temperature standing reliability [0057], and has a high glass transition temperature [0018].

Response to Arguments
Applicant’s arguments, see p. 5-9, filed 08/31/2022, with respect to the rejection(s) of claim(s) 1 and 3 under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2004-131610 A, machine translation in English used for citation) in view of Kaji et al. (JP 2009-073862 A, machine translation in English used for citation) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka et al. (JP 2004-131610 A, machine translation in English used for citation) in view of Kaji et al. (JP 2009-073862 A, machine translation in English used for citation) for a different reason.
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that there would not have been any apparent reason for one of ordinary skill in the art to have replaced a high molecular weight resin with a low molecular weight compound (p. 8), the rejection of claim 1 in this Office action is not based on using Kaji’s bifunctional phenolic compound to substitute for Tanaka’s phenolic resin curing agents. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kaji’s curing agent that is 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol to substitute for a fraction of Tanaka’s naphthalenediol aralkyl resin and naphthol aralkyl resin, which would read on the epoxy resin composition further comprising C) a dihydroxynaphthalene compound including a compound represented by the Formula (III) wherein, in the Formula (III), R1 represents a hydrogen atom as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties and/or curability of Tanaka’s sealing resin composition because Kaji teaches that the curing agent that is 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol is beneficial for being useful as a curing agent in a curing agent component in an amount that is 2% by weight or more [0025], that the 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol is beneficial for being useful in a mixture with a second curing agent [0025] that is optionally a novolac [0024], that the resulting curing agent component is beneficial for being useful in an epoxy resin composition further comprising an epoxy resin [0011] that optionally comprises a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0022], and because Tanaka teaches that the naphthalenediol aralkyl resin and the naphthol aralkyl resin are a curing agent that is capable of reacting with the epoxy group of the epoxy resin [0026] that is represented by a formula [0024] that reads on a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0025, 0040], that the blend ratio of the naphthalenediol aralkyl resin and the naphthol aralkyl resin is in the range of 20:80-70:30 [0028], that if the proportion of the naphthalenediol aralkyl resin is less than the above range, the glass transition temperature of the obtained cured product becomes low, and dimensional stability decreases [0028], and that if the proportion of the naphthalenediol aralkyl resin is larger than the above range, the moisture absorption amount increases, and the moisture resistance reliability and the reflow resistance decrease [0028].
In response to the applicant’s argument that it is inconsistent to replace the phenolic resin curing agent of Tanaka with 1,2-dihydroxynaphthalene, etc. as alleged in the Office action and still have it contained at 1.4% to 36% by mass (p. 9), the rejection of claim 1 in this Office action is not based on replacing the phenolic resin curing agent of Tanaka with 1,2-dihydroxynaphthalene and having it contained at 1.4% to 36% by mass. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kaji’s curing agent that is 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol to substitute for a fraction of Tanaka’s naphthalenediol aralkyl resin and naphthol aralkyl resin, and to optimize the amount of Kaji’s curing agent to be from 10% to 55% by weight of the total weight of Kaji’s curing agent and Tanaka’s naphthalenediol aralkyl resin, which would read on the epoxy resin composition further comprising C) a dihydroxynaphthalene compound including a compound represented by the Formula (III) wherein, in the Formula (III), R1 represents a hydrogen atom, wherein a content of a total amount of the compound represented by Formula (II) with respect to a total amount of the compound represented by Formula (III) and the compound represented by Formula (III) is from 10% by mass to 55% by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties and/or curability of Tanaka’s sealing resin composition because Kaji teaches that the curing agent that is 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol is beneficial for being useful as a curing agent in a curing agent component in an amount that is 2% by weight or more [0025], that the 1,5-naphtalenediol, 2,7-naphthalenediol, or 2,6-naphthalenediol is beneficial for being useful in a mixture with a second curing agent [0025] that is optionally a novolac [0024], that the resulting curing agent component is beneficial for being useful in an epoxy resin composition further comprising an epoxy resin [0011] that optionally comprises a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0022], and because Tanaka teaches that the naphthalenediol aralkyl resin and the naphthol aralkyl resin are a curing agent that is capable of reacting with the epoxy group of the epoxy resin [0026] that is represented by a formula [0024] that reads on a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0025, 0040], that the blend ratio of the naphthalenediol aralkyl resin and the naphthol aralkyl resin is in the range of 20:80-70:30 [0028], that if the proportion of the naphthalenediol aralkyl resin is less than the above range, the glass transition temperature of the obtained cured product becomes low, and dimensional stability decreases [0028], and that if the proportion of the naphthalenediol aralkyl resin is larger than the above range, the moisture absorption amount increases, and the moisture resistance reliability and the reflow resistance decrease [0028], which means that the amount of Kaji’s curing agent in % by weight of the total weight of Kaji’s curing agent and Tanaka’s naphthalenediol aralkyl resin would have affected the curability, dimensional stability, moisture absorption amount, moisture resistance reliability, and/or reflow resistance of Tanaka’s sealing resin composition, and/or the glass transition temperature of a cured product of Tanaka’s sealing resin composition, which means that optimizing the amount would have been beneficial for optimizing the curability, dimensional stability, moisture resistance reliability, and/or reflow resistance of Tanaka’s sealing resin composition, for minimizing the moisture absorption amount of Tanaka’s sealing resin composition, and/or for optimizing the glass transition temperature of a cured product of Tanaka’s sealing resin composition.
In response to the applicant’s argument that nothing in Yagihashi remedies these deficiencies (p. 9), Yagihashi is not cited in the rejection of claim 1 in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767